UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6983



FRANK BENJAMIN KEARNEY,

                                              Plaintiff - Appellant,

          versus


STEPHEN DEWALT, Warden of the Federal Correc-
tional Institution at Petersburg, Virginia,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-98-781-2)


Submitted:   September 30, 1999           Decided:   October 8, 1999


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frank Benjamin Kearney, Appellant Pro Se. Michael Anson Rhine,
OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Frank Benjamin Kearney appeals the district court’s order

denying relief on his 28 U.S.C. § 2241 (1994) petition.     We have

reviewed the record and the district court’s opinion accepting the

recommendation of the magistrate judge and find no reversible

error.     Accordingly, we affirm on the reasoning of the district

court.     See Kearney v. Dewalt, No. CA-98-781-2 (E.D. Va. July 12,

1999).*     We deny Kearney’s motion for a certificate of appeal-

ability as unnecessary and dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                            AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
July 8, 1999, the district court’s records show that it was entered
on the docket sheet on July 12, 1999. Pursuant to Rules 58 and
79(a) of the Federal Rules of Civil Procedure, it is the date that
the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                   2